                                          Case 4:12-cr-00792-YGR Document 1724 Filed 04/15/20 Page 1 of 1




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT
                                   4                                    NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   UNITED STATES OF AMERICA,                          Case No.: 4:12-CR-00792-YGR-8
                                   8               Plaintiff,                             ORDER SETTING BRIEFING SCHEDULE RE:
                                                                                          AMENDED 28 U.S.C. § 2255 MOTION TO
                                   9          v.                                          VACATE
                                  10   RUDY MARTINEZ,
                                                                                          Re: Dkt. No. 1723
                                  11                Defendant.
Northern District of California




                                  12
 United States District Court




                                  13          On January 23, 2020, defendant Rudy Martinez filed an amended 28 U.S.C. § 2255 motion
                                  14   to vacate. (Dkt. No. 1723.) Having reviewed the docket in this matter, the Court SETS the
                                  15   following briefing schedule with regard to the amended motion:
                                  16                   The government’s response to the amended motion is due on or before May 1, 2020;
                                  17                    and
                                  18                   Martinez’s reply in support of the amended motion is due on or before May 15,
                                  19                    2020.
                                  20          The parties are further ORDERED to meet and confer prior to the filing of the government’s
                                  21   response regarding the substance of the amended motion.
                                  22          IT IS SO ORDERED.
                                  23   Date: April 15, 2020
                                  24
                                                                                       _______________________________________
                                  25
                                                                                              YVONNE GONZALEZ ROGERS
                                  26                                                         UNITED STATES DISTRICT JUDGE

                                  27

                                  28
